DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The preliminary amendment filed on 06/30/21 has been acknowledged and entered. By this amendment claims 5, 8, 11, 18-19, 23, 26-27 and 29-34 are cancelled and claims 1-4, 6-7, 9-10, 12-17, 20-22, 24-25 and 28 are pending in the application.

Reasons for Allowance

Claims 1-4, 6-7, 9-10, 12-17, 20-22, 24-25 and 28 are allowed.

The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious all the limitations in the base claims 1, 12 and 20. Specifically, the combination of a semiconductor device comprising: a first epitaxial pattern which is placed on the first active pattern and disposed adjacent to the second active pattern; a second epitaxial pattern which is placed on the second active pattern and disposed adjacent to the first active pattern; an element separation structure which separates the first active pattern and the second active pattern between the first epitaxial pattern and the second epitaxial pattern, wherein the element separation structure includes a core separation pattern, and a separation side wall pattern on a side wall of the core separation pattern; and a gate structure extending in a second direction intersecting the first direction, and disposed on the first active pattern, wherein an upper surface of the gate structure is placed on the same plane as an upper surface of the core separation pattern, the separation side wall pattern includes a high dielectric constant liner, and the high dielectric constant liner includes a high dielectric constant dielectric film including a metal (claims 1 and 20); or the combination of the semiconductor device comprising: an element separation structure which includes a first extended separation structure and a second extended separation structure extending in a first direction, and a third extended separation structure and a fourth extended separation structure extending in a second direction 3different from the first direction, wherein the element separation structure has a closed-loop shape; a first active pattern and a second active pattern which are separated by the first extended separation structure and each extend in the second direction; a first gate structure extending in the first direction, including a gate electrode, and disposed on the first active pattern; and a gate separation structure which is formed along the second direction and faces a first side of the gate electrode, wherein the third extended separation structure is placed on a part of the gate separation structure (in claim 12). 
The dependent claims being further limiting and definite are also allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704.  The examiner can normally be reached on Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THERESA T DOAN/               Primary Examiner, Art Unit 2814